Citation Nr: 1824590	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

 1. Entitlement to service connection for a skin condition, diagnosed as dermatitis.
 
 2. Entitlement to service connection for memory loss.
 
 3. Entitlement to service connection for sleep disturbances.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his initial VA Form-9 (Appeal to the Board of Veterans' Appeals), filed in October 2014, the Veteran requested a hearing before a Veterans Law Judge.  However, in November 2017, the Veteran filed a new VA Form-9, following the issuance of the most recent supplemental statement of the case, in which he made clear that he did not wish to have a hearing.  At no point since that November 2017 filing has the Veteran renewed his request for a hearing, the Board considers it to be withdrawn.  

The Board notes that in September 2017, a rating decision granted service connection for an acquired psychiatric disorder, claimed as PTSD and diagnosed as other specified trauma and stressor related disorder, which the RO stated was a complete grant of the issue on appeal (the Veteran had initially appealed the denial of a psychiatric disability in addition to the issues addressed by the Board in this decision).  On October 12, 2012, the RO sent notice to the Veteran regarding that rating decision, and explained that if he wished to file an appeal with the rating assigned for that disability, he must do so on VA Form 21-0958 (Notice of Disagreement).  A copy of Form 21-0958 was attached to the notice letter.

In his November 2017 VA Form 9, which was sent to the Veteran accompanying his supplemental statement of the case which addressed the issues addressed by the Board in this decision, the Veteran expressed dissatisfaction with the rating assigned for his psychiatric disability.  In this regard, it is noted that, effective March 24, 2015, VA amended its regulations to provide that VA will accept an expression of dissatisfaction or disagreement with an adjudicative determination by the Agency of Original Jurisdiction (AOJ) as a notice of disagreement only if it is submitted on a standard form, in cases where such a form is provided.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. 19.23, 19.24, 20.201(a) (2017)).  For every case in which the AOJ provides, in connection with its decision, a form for the purpose of initiating an appeal, a notice of disagreement consists of a completed and timely submitted copy of that form. VA will not accept as a notice of disagreement an expression of dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result that is submitted in any other format, including on a different VA form.  See 38 C.F.R. § 20.201 (a).

Here, the Veteran was provided a copy of VA Form 21-0958 with the notice sent regarding the grant of service connection.  As the Veteran was provided the correct form after the March 24, 2015, effective date of the new regulation, compliance with such procedure is required for a proper notice of disagreement.  Therefore, to the extent that the Veteran submitted a VA Form 9 which disagrees with the rating assigned for that disability, it cannot be accepted as a proper appeal of that issue.  However, the Board notes that the notice was sent to the Veteran on October 12, 2017, and the one year time frame to file such an appeal has not yet expired.  Therefore, if the Veteran wishes to appeal the rating assigned for his service-connected other specified trauma and stressor related disorder, he may do so by submitting a completed VA Form 21-0958 prior to October 12, 2018.


FINDINGS OF FACT

1. The Veteran's diagnosed dermatitis had onset during active service.

2. The Veteran does not have a diagnosed memory loss disorder.

3. The Veteran's sleep difficulties and concentration problems are symptoms of his service-connected other specified trauma and stressor related disorder, and are not separately diagnosed disabilities for which service connection may be granted; they are not symptoms of an undiagnosed illness.  


CONCLUSIONS OF LAW

1. The criteria for service connection of dermatitis have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection of memory loss have not been met.  38 U.S.C. §§ 1110, 1117, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 4.14 (2017).

3. The criteria for service connection of a sleep disorder have not been met.  38 U.S.C. §§ 1110, 1117, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317, 4.14.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in May 2013.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for a skin condition, memory loss, and sleep disturbances.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a Veteran served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for such Gulf War veterans who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317 (a)(1) (2017). 

For purposes of such presumptive service connection, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness, and (2) a medically unexplained chronic multisymptom illness. 38 C.F.R. § 3.317 (a)(2).  (Presumptive service connection may also be available for certain diagnosed infectious diseases. 38 C.F.R. § 3.317 (c). As that pathology is not indicated by the evidence of record, that theory of service connection will not be addressed at this time). 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9  (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A "medically unexplained multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(3)(ii).  A chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10 gastrointestinal signs or symptoms; (110 cardiovascular signs or symptoms; (2) abnormal weight loss; (and 13) menstrual disorders. 38 C.F.R. § 3.317(b).

The Board finds that service connection should be granted for a skin condition, but that the claims for memory loss and sleep disturbances should be denied.  

The Veteran has claimed a skin condition, which he asserts manifested during active service and contends was the result of his service in Southwest Asia.  The Veteran was diagnosed with dermatitis, of both the atopic and contact varieties.  Upon entrance to active service, the Veteran was not found to have any skin condition and he did not report a history of such a condition.  In August 1988, during his first year of active service, he was treated for a rash with sudden onset itching, redness and blisters.  

 In July 2013 he was afforded a VA examination  in connection with his claim.  He was diagnosed with dermatitis.  The examiner acknowledged the 1988 treatment for a skin rash in his service treatment records.  The examiner also noted that the Veteran reported experiencing itching all over his body after returning from Saudi Arabia during service, but that he never sought treatment but used over the counter medications.  The examiner conducted a review of the Veteran's record and an examination and concluded that the August 1988 treatment during service was consistent with a diagnosis of contact dermatitis.  As this occurred prior to the Veteran's Gulf War service, the skin condition could not be caused or incurred by Gulf War service.  The examiner noted that no present skin condition was appreciated on the physical examination, but that his reported skin symptoms since service are consistent with atopic dermatitis.    

In October 2017, a new VA examination was conducted.  The diagnosis of dermatitis was confirmed.  The examiner then stated that the Veteran' physical examination did not reveal any "undiagnosed illnesses" or "diagnosed medically unexplained chronic multi-symptom illnesses."  The Veteran's skin condition was attributed to a clearly defined diagnosis which has not been shown to have sufficient evidence of an association with Gulf War service.  The examiner stated that she did not know of any credible medical authority, peer reviewed study, or Department of Defense/VA directive that has established a link between Southwest Asia service and dermatitis.  

Although the tow medical opinions of record have declined to link the Veteran's dermatitis to his service in Southwest Asia, the Board finds that service connection should be granted on a direct basis.  The Veteran was not noted to have a skin condition when he entered service.  During service, he was treated for at least one episode of a skin condition which the 2013 examiner has attributed to dermatitis.  Following his return from Saudi Arabia during service, he has reported episodes of itching, an observable symptom that he is competent to report as a lay person, and which the 2013 examiner stated was consistent with atopic dermatitis ("an itch that rashes").  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  

Essentially, although the Veteran's dermatitis has not been found to be etiologically linked to his Gulf War service, the evidence of record does reflect that it first had onset during active service.  Therefore, the basic tenent that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service supports a grant of service connection for dermatitis.

Turning to the claims for memory loss and a sleep disorder, the Board finds that they must be denied because there is no evidence of a diagnosis, nor evidence of an undiagnosed illness, but rather the evidence suggests that these claimed disabilities are actually symptoms of his already service-connected acquired psychiatric disorder.  

The Veteran was afforded a psychiatric evaluation in July 2013.  At that time he was not diagnosed with a psychiatric disability.  He denied memory issues and reported that his sleep impairment consisted of taking 2-3 hours to wind down at night, and waking up about three times per night to check doors or windows.  He also reported hypervigilance and talking in his sleep.  

Medical treatment records from a private sleep solution clinic, dated August 13, 2014, indicate that the Veteran presented as a short-sleeper, rested after 4-5 hours, with any more sleep resulting in a headache.  He reported being a light sleeper, waking at the slightest noise.  He generally got out of bed, making sure the house is secure, before falling back to sleep.  He was working as a police officer, rotating days and evening and had adapted well to that work schedule.  He stated that his former spouse never mentioned that he snored or stopped breathing when asleep.  He denied sleep paralysis, cataplexy, hypnagogic hallucinations or restless leg syndrome.  The diagnosis given was "[s]hort-sleeper.  Since returning from the military in 1992, the patient reports that he does well with 4-5 hours of sleep.  He denies daytime sleepiness or cognitive impairment."

In November 2015, a new psychiatric evaluation was conducted.  Although the Veteran was not found to meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD), he was diagnosed with "other specified trauma and stressor related disorder," which the examiner found likely related to his active service (service connection was subsequently established for that acquired psychiatric disorder).  As a symptom of that disability, the Veteran was found to experience sleep disturbances, described as chronic sleep impairment.  The Veteran's thought process and communication skills appeared to be within normal limits, although he did endorse problems with concentration.

The Veteran's VA treatment records are generally negative for any complaints of memory or sleep issues.  For example,  An October 2014 mental health note indicates that the Veteran denied memory issues, but did complain of poor sleep, which was attributed to his psychiatric complaints.  In November 2014 he denied memory loss, headaches, dizziness, convulsions, paralysis, or loss of consciousness, and his recent and remote memory were described as "good."  Likewise, a January 2015 endocrinology outpatient not indicated that the Veteran denied memory problems. 

A VA Gulf War examination, conducted in October 2017 concluded that the Veteran's physical examination and diagnostic studies did not reveal any "undiagnosed illnesses" or "diagnosed medically unexplained chronic multi-symptom illnesses."  The Veteran's claimed conditions were found attributable to known, clearly defined diagnoses that had not been shown to have sufficient evidence of any association with Gulf War service.  Particularly, the Veteran did not report any history or symptoms consistent with any medically unexplained chronic multi-symptom illness which have been shown to have sufficient evidence of an association to the Gulf War.

Essentially, the Board finds that it must deny the claims because there simply does not exist a separate diagnosis associated with either memory loss or sleep disturbance, which may be service-connected.  The Veteran has not been found to have memory issues.  His psychiatric and cognitive testing has not revealed any diagnosed memory condition, and his records even imply that he has denied such symptoms during treatment.  To the extent that he has been found to have difficulty with concentration, that is a symptom which has been attributed to his service-connected other specified trauma and stressor related disorder.  Likewise, his sleep disturbances have not been assigned a separate pathology or diagnosis from his other specified trauma and stressor related disorder.  Rather, that has consistently been found to be a symptom of his service-connected psychiatric disorder.

Because both of the claimed conditions have not been assigned an actual diagnosis, but rather have been found to be symptoms of an already service-connected disability, the Board must deny the claim as failing the first criteria of service connection, namely, a presently diagnosed disability.  To the extent that the Veteran has been granted service connection for a psychiatric disability, to grant service connection for its associated symptoms would constitute prohibited pyramiding.  Separate ratings may be assigned for distinct disabilities from the same injury if the symptomatology for the conditions is not duplicative or overlapping; however, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); 38 C.F.R. § 4.14(2017).  Here, because there is no sleep disorder or memory loss disability which is distinct from his other specified trauma and stressor related disorder, the Board cannot grant service connection for those claims.

The Board has also considered any possible service connection of a sleep disorder or memory loss under the Gulf War provisions, but similarly finds that the claim should be denied.  Again, the Board notes that the Veteran's sleep difficulties and concentration problems have been attributed to his service-connected psychiatric disability.  To the extent that he claims an undiagnosed multisymptom illness, the October 2017 VA examiner considered his medical record but found no evidence of any symptoms consistent with such a pathology.  The symptoms, to the extent that they exist, have been consistently linked with his already service-connected other specified trauma and stressor related disorder, and therefore cannot be a part of an undiagnosed illness or diagnosed medically unexplained chronic multi-symptom illness.  As such the claims must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection of dermatitis, claimed as a skin disorder, is granted.

Service connection for sleep disturbances is denied.

Service connection for memory loss is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


